948 F.2d 1290
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Monroe TYSON, Jr., Plaintiff-Appellant,v.STATE OF MICHIGAN, et al., Defendants-Appellees.
No. 91-1706.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1991.

Before NATHANIEL R. JONES and MILBURN, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
James Monroe Tyson, Jr., filed a civil rights action under 42 U.S.C. § 1983 in which he complained of the infringement of certain First Amendment rights.   The matter was referred to a magistrate judge who recommended that the complaint be dismissed.   The district court adopted the recommendation, in the absence of objections, and this appeal followed.   Tyson's motion to proceed without prepayment of fees was denied and Tyson thereafter paid the appropriate filing fee.


3
Even assuming that Tyson's failure to file objections to the recommendation of the magistrate judge was excusable, we find that the complaint is indeed meritless.   Tyson failed to allege any facts which indicate that his access to the courts was actually impeded.   This omission is fatal to his action.   Walker v. Mintzes, 771 F.2d 920, 932 (6th Cir.1985).   In addition, a civil rights claim will not lie where mere negligence is said to be the motivation for the alleged infringement.   Chesney v. Hill, 813 F.2d 754, 755 (6th Cir.1987) (per curiam).


4
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.